15-1498
     Singh v. Lynch
                                                                                        BIA
                                                                                  Poczter, IJ
                                                                               A200 944 743
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals for
 2   the Second Circuit, held at the Thurgood Marshall United States
 3   Courthouse, 40 Foley Square, in the City of New York, on the
 4   21st day of September, two thousand sixteen.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            JOSÉ A. CABRANES,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   VARINDER JIT SINGH,
14            Petitioner,
15
16                    v.                                             15-1498
17                                                                   NAC
18   LORETTA E. LYNCH, UNITED STATES
19   ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                     Jeffrey J. Estrella, Pannun Law
24                                       Firm, Jackson Heights, New York.
25
26   FOR RESPONDENT:                     Benjamin C. Mizer, Principal Deputy
27                                       Assistant Attorney General; Kiley
28                                       Kane, Senior Litigation Counsel,
29                                       Office of Immigration Litigation;
30                                       Jeffrey R. Meyer, Attorney, Office
1                               of Immigration Litigation, United
2                               States Department of Justice,
3                               Washington, D.C.
4
5        UPON DUE CONSIDERATION of this petition for review of a

6    Board of Immigration Appeals (“BIA”) decision, it is hereby

7    ORDERED, ADJUDGED, AND DECREED that the petition for review is

8    DENIED.

9        Petitioner Varinder Jit Singh, a native and citizen of

10   India, seeks review of an April 7, 2015, decision of the BIA

11   affirming a March 6, 2014, decision of an Immigration Judge

12   (“IJ”) denying Singh’s application for asylum, withholding of

13   removal, and relief under the Convention Against Torture

14   (“CAT”).    In re Varinder Jit Singh, No. A200 944 743 (B.I.A.

15   Apr. 7, 2015), aff’g No. A200 944 743 (Immig. Ct. N.Y. City Mar.

16   6, 2014).      We assume the parties’ familiarity with the

17   underlying facts and procedural history in this case.

18       Under the circumstances of this case, we have reviewed both

19   the IJ’s and the BIA’s opinions.    Yun-Zui Guan v. Gonzales, 432

20 F.3d 391, 394 (2d Cir. 2005).       The applicable standards of

21   review are well established.       8 U.S.C. § 1252(b)(4)(B); Xiu

22   Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir. 2008).

23   “Considering the totality of the circumstances,” the agency may

24   “base a credibility determination on” the consistency in the
                                    2
1    applicant’s    statements    “without     regard     to       whether    an

2    inconsistency . . . goes to the heart of the applicant’s claim.”

3    8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 163-64.

4    Substantial evidence supports the agency’s determination that

5    Singh was not credible.

6          Singh alleged past persecution and a fear of future

7    persecution from India’s Congress Party due to his Sikh religion

8    and   political   affiliation     with   the   Shiromini       Akali    Dal

9    (Amritsar) (“SAD(A)”) party.          The IJ reasonably found that

10   Singh’s   testimony   was   not   credible     due   to   a    number   of

11   inconsistencies and omissions among his testimony, border and

12   credible fear interviews, and documentary evidence.

13         First, as the IJ found, Singh made inconsistent statements

14   as to whom he feared in India: in his border patrol interview,

15   Singh stated that he feared Muslims, while in his credible fear

16   interview, asylum application, and testimony, he stated that

17   he feared the Congress Party.     The IJ was not required to credit

18   Singh’s explanation that he was exhausted during the border

19   patrol interview and did not know what he was saying: Singh was

20   able to answer the other questions posed during that interview.

21   See Majidi, 430 F.3d at 80 (“A petitioner must do more than offer

22   a ‘plausible’ explanation for his inconsistent statements to
                                       3
1    secure   relief;   he   must   demonstrate   that   a   reasonable

2    fact-finder would be compelled to credit his testimony.”

3    (internal quotations omitted; emphasis in original)).

4        Singh’s claim was further called into question by his

5    omission of details about an encounter with Congress Party

6    supporters in 2003.       Singh testified that Congress Party

7    supporters forcibly cut his hair and slapped him; he omitted

8    the slap from his credible fear interview.      Similarly, Singh

9    testified that his father reported the incident to the police,

10   but omitted that fact from both his credible fear interview and

11   asylum application.     See Xiu Xia Lin, 534 F.3d at 166 n.3 (“An

12   inconsistency and an omission are, for [credibility] purposes,

13   functionally equivalent.”)

14       Singh’s credibility was also undermined by his documentary

15   evidence.   8 U.S.C. § 1158(b)(1)(B)(iii).     An affidavit from

16   a SAD(A) representative reported that Singh was a “victim of

17   police atrocities.”       But Singh made no such claim, and

18   testified that he did not know why the SAD(A) representative

19   would write that in the affidavit.

20       Finally, the IJ identified a major omission.             Singh

21   testified that his father disappeared from his fields in India

22   in May or June 2012.    The IJ reasonably relied on the omission
                                      4
1    of that disappearance from Singh’s mother’s September 2012

2    letter in support of Singh’s application.    See Xiu Xia Lin, 537
3 F.3d at 167 (omission from parent’s letter can raise doubt as

4    to applicant’s credibility).

5        These     multiple   inconsistencies    provide   substantial

6    evidence to support the adverse credibility determination.

7    Xiu Xia Lin, 534 F.3d at 163-64, 166-67.         The credibility

8    determination is dispositive of asylum, withholding of removal,

9    and CAT relief because all three claims are based on the same

10   factual predicate.   See Paul v. Gonzales, 444 F.3d 148, 156-57

11   (2d Cir. 2006).

12       For the foregoing reasons, the petition for review is

13   DENIED.    As we have completed our review, any stay of removal

14   that the Court previously granted in this petition is VACATED,

15   and any pending motion for a stay of removal in this petition

16   is DISMISSED as moot.    Any pending request for oral argument

17   in this petition is DENIED in accordance with Federal Rule of

18   Appellate Procedure 34(a)(2), and Second Circuit Local Rule

19   34.1(b).

20                                 FOR THE COURT:
21                                 Catherine O=Hagan Wolfe, Clerk




                                     5